COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Commitment of Christopher Williams

Appellate case number:      01-16-00745-CV
Trial court case number:    974879-0101Z
Trial court:                178th District Court of Harris County

       This case involves an appeal from a final judgment, signed by the trial court on
June 6, 2016, in which the appellant, Christopher Williams, was adjudicated a sexually
violent predator following a jury trial and he was civilly committed. See TEX. HEALTH &
SAFETY CODE ANN. §§ 841.003, 841.081 (West Supp. 2016). Appellant timely filed a
motion for new trial, but mistakenly filed a notice of appeal in the Fourteenth Court on
September 9, 2016, which is deemed filed in the trial court on that date. See TEX. R. APP.
P. 25.1(a), 26.1(a)(1). After the district clerk assigned this appeal to this Court on
September 20, 2016, the clerk’s record was filed in this Court on that date.

       Within the clerk’s record is appellant’s “Motion for First Amended Original
Notice of Appeal to Be Filed Timely” in which counsel requests an extension of time for
his “First Amended Original Notice of Appeal,” both filed on September 9, 2016, to be
deemed timely filed as of September 6, 2016. See TEX. R. APP. P. 26.3. Appellant’s
motion to extend the time to file his first amended original notice of appeal is granted
because the notice was filed within the 15-day grace period and the motion provides a
reasonable explanation for the 3-day delay. See TEX. R. APP. P. 10.5(b), 26.1(b), 26.3;
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). The Clerk of this Court is
directed to indicate on the docket sheet that appellant’s motion for new trial was filed on
July 5, 2016, and to file appellant’s extension motion in this Court on September 9, 2016.

       Also, though appellant failed to respond timely to the Clerk’s December 1, 2016
late reporter’s record payment notice, his extension request was still pending.
Accordingly, appellant is ORDERED to pay, or make arrangements to pay, for the
reporter’s record, and file evidence of payment, within 20 days of this order. If
appellant fails to comply timely with this Order, this Court will set the briefing schedule
without a reporter’s record. See TEX. R. APP. P. 37.3(c)(1), (2), 42.3(b), (c).
       It is so ORDERED.
Judge’s signature: /s/ Evelyn Keyes
                   X Acting individually                             Acting for the Court
Date: January 10, 2017